MEMORANDUM **
Sukhchain Singh, a native and citizen of India, petitions for review of the Board of Immigration Appeals’ order dismissing his appeal from an immigration judge’s decision denying his application for asylum, withholding of removal, and protection under the Convention Against Torture (“CAT”). We have jurisdiction under 8 U.S.C. § 1252. We review for substantial evidence the agency’s factual findings, applying the standards governing adverse credibility determinations created by the REAL ID Act, Shrestha v. Holder, 590 F.3d 1034, 1039-40 (9th Cir.2010), we review for abuse of discretion the denial of a motion to remand, Romero-Ruiz v. Mukasey, 538 F.3d 1057, 1062 (9th Cir.2008), and we review de novo claims of due process violations, Colmenar v. INS, 210 F.3d 967, 971 (9th Cir.2000). We deny the petition for review.
Singh claims the Punjab police arrested and beat him on account of his political opinion. Substantial evidence supports the agency’s adverse credibility determination based on inconsistencies in Singh’s testimony and documentary evidence regarding several aspects of his claim, including his alleged medical care. See Shrestha, 590 F.3d at 1045-48 (adverse credibility determination was reasonable under the REAL ID Act’s “totality of the circumstances” standard). The agency reasonably rejected Singh’s explanations for the inconsistencies. See Rivera v. Mukasey, 508 F.3d 1271, 1275 (9th Cir.2007). We reject Singh’s contention that the agency relied on speculation and conjecture. In the absence of credible testimony, Singh’s asylum and withholding of removal claims fail. See Farah v. Ashcroft, 348 F.3d 1153, 1156 (9th Cir.2003).
Singh’s CAT claim also fails because it is based on the same testimony found not credible, and he does not point to any other evidence that shows it is more likely than not he would be tortured if returned to India. See id. at 1156-57.
Finally, the BIA did not abuse its discretion in denying Singh’s motion to remand to seek adjustment of status because he failed to submit sufficient supporting documentation to show by clear and con*377vincing evidence that his marriage was bona fide. See Yepremyan v. Holder, 614 F.3d 1042, 1045 (9th Cir.2010). We reject Singh’s contention that the BIA’s denial of the motion violated his due process rights. See Lata v. INS, 204 F.3d 1241, 1246 (9th Cir.2000) (requiring error to prevail on a due process claim).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9 th Cir. R. 36-3.